PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/090,845
Filing Date: 5 Apr 2016
Appellant(s): SCHOENHOFF et al.



__________________
Heribert Muensterer (Reg. No. 50,417)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 February 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-12, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 8-9; claim 20, line 6-7 recites “a bypass ratio of an inlet area of the secondary duct to an inlet area of the primary duct being at least 7”.  The claimed bypass ratio of “at least 7” includes all bypass ratios of 7 and greater which include bypass ratios of 20, 30, and 40.  However, the disclosure does not describe a bypass ratio of 20, 30, or 40 (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”).   Furthermore, the disclosure does not describe the manner in which a bypass ratio of 20, 30 or 40 is achieved (The disclosure does not state whether the bypass inlet area is increased, the core inlet area is decreased, or some combination of both to reach a bypass ratio of 20, 30 or 40).    Therefore, the claims fails the written description requirement.
Claim 2, lines 1-2 recites “wherein the bypass ratio is at least 8”.  The claimed bypass ratio of “at least 8” includes all bypass ratios of 8 and greater which include bypass ratios of 20, 30, and 40.  However, the disclosure does not describe a bypass ratio of 20, 30, or 40 (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”).   Furthermore, the disclosure does not describe the manner in which a bypass ratio of 20, 30 or 40 is achieved (The disclosure does not state whether the bypass inlet area is increased, the core inlet area is decreased, or some combination of both to reach a bypass ratio of 20, 30 or 40).    Therefore, the claims fails the written description requirement.
Claim 3, lines 1-2 recites “wherein the bypass ratio is at least 9”.  The claimed bypass ratio of “at least 8” includes all bypass ratios of 9 and greater which include bypass ratios of 20, 30, and 40.  However, the disclosure does not describe a bypass ratio of 20, 30, or 40 (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”).   Furthermore, the disclosure does not describe the manner in which a bypass ratio of 20, 30 or 40 is achieved (The disclosure does not state whether the bypass inlet area is increased, the core inlet area is decreased, or some combination of both to reach a bypass ratio of 20, 30 or 40).    Therefore, the claims fails the written description requirement.
Claims dependent thereon are rejected for the same reasons.

Claims 1-12, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Claim 1, line 8-9; claim 20, line 6-7 recites “a bypass ratio of an inlet area of the secondary duct to an inlet area of the primary duct being at least 7”. The claimed bypass ratio of “at least 7” includes all bypass ratios of 7 and greater which include bypass ratios of 20, 30, and 40.  The factual consideration regarding the enablement are (A) the breadth of the claims (The claims only state the bypass ratio being at least 7 without giving any direction on how to enable a larger bypass ratio of 20, 30 or 40.  Therefore, the breadth of the claims does not enable a larger bypass ratio of 20, 30, or 40); (F) the amount of direction provided by the inventor (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the direction provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); (G) the existence of working examples (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the existence of working examples provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure  (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on or working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is found to be undue and unreasonable). Wands', 858 F.2d at 737.  Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claim 2, lines 1-2 recites “wherein the bypass ratio is at least 8”.  The claimed bypass ratio of “at least 8” includes all bypass ratios of 8 and greater which include bypass ratios of 20, 30, and 40.  The factual consideration regarding the enablement are (A) the breadth of the claims (The claim only states the bypass ratio being at least 8 without giving any direction on how to enable a larger bypass ratio of 20, 30 or 40.  Therefore, the breadth of the claims does not enable a larger bypass ratio of 20, 30, or 40); (F) the amount of direction provided by the inventor (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the direction provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); (G) the existence of working examples (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the existence of working examples provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure  (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on or working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is found to be undue and unreasonable). Wands', 858 F.2d at 737.  Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claim 3, lines 1-2 recites “wherein the bypass ratio is at least 9”.  The claimed bypass ratio of “at least 9” includes all bypass ratios of 9 and greater which include bypass ratios of 20, 30, and 40.  The factual consideration regarding the enablement are (A) the breadth of the claims (The claim only states the bypass ratio being at least 9 without giving any direction on how to enable a larger bypass ratio of 20, 30 or 40.  Therefore, the breadth of the claims does not enable a larger bypass ratio of 20, 30, or 40); (F) the amount of (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the direction provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); (G) the existence of working examples (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the existence of working examples provided by the inventor does not enable a larger bypass ratio of 20, 30 , or 40); and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure  (The disclosure only states in page 6 lines 13-15 “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11.”, but does not give any direction on or working examples of how to enable a larger bypass ratio of 20, 30 , or 40.  Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is found to be undue and unreasonable). Wands', 858 F.2d at 737.  Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Claims dependent thereon are rejected for the same reasons.

(2) Response to Argument
(A) On Pages 5-6 of the Brief, the Appellant alleges that there is an inherent limit to 
Response: The Examiner respectfully disagrees.
First, the finalization date of the ENOVAL Technical Report Summary is 31 July 2018 which is after the effective filing date, 04 December 2015, of the instant application, so that the ENOVAL Technical Report Summary is not applicable at the time of effective filing, but rather after the effective filing date.  Second, the cited portion of the ENOVAL Technical Report Summary pertains to ultra-high bypass ratio engines, but the instant application does not state that the engine of the instant application is an ultra-high bypass ratio.  The instant application only recites the engine having a bypass ratio, so that the engine is a bypass ratio engine.  Thus, it would be improper to apply the upper bound of ultra-high bypass ratio engines of the ENOVAL Technical Report Summary to the bypass ratio engine of the instant application.  Third, the ENOVAL Technical Report Summary states “It developed technologies for the low pressure system to enable ultra-high by-pass ratios propulsion system (12<BPR<20)”. Thus, the ENOVAL Technical Report Summary itself shows that there is no inherent bound to bypass ratios, because technologies were developed to exceed the preexisting limits of bypass ratios.  
Thus, the rejection is proper and should be sustained.

(B) On Pages 6-7 of the Brief, the Appellant alleges that the Examiner’s allegations have not properly raised a written description issue.  
Response: The Examiner respectfully disagrees.
On Page 13 of the PTAB decision dated 29 October 2020 states 
“Contending that a technically sensible upper limit of these limitations exists and would be understood by one skilled in the art is different from Appellant actually demonstrating possession of an invention that encompasses those upper limits…However, because claim 13 also incorporates a bypass ratio of at least 7 from claim 1, Appellant’s contention that the rejection of claim 13 lacks merit is unpersuasive.  Thus, we sustain the rejection of claims 1-20 
Therefore the Examiner has properly raised a written description issue.  
Thus, the rejection is proper and should be sustained.

(C) On Pages 8 of the Brief, the Appellant alleges that the Examiner has applied the broadest interpretation of the claim instead of the broadest reasonable interpretation of the claims in light of the specification.  
Response: The Examiner respectfully disagrees.
The claims recite a bypass ratio of at least 7 which include all values greater than 7.   However, Page 6, lines 13-15 of the specification of the instant application states “As set forth above, the bypass ratio in the turbofan aircraft engine of the present invention is at least 7, but will often be at least 8, e.g., at least 9, at least 10, or at least 11”, so that the maximum bypass ratio recited in the specification of the instant application is 11. The PTAB decision dated 29 October 2020 on Page 12 and 13 agrees that this is the maximum bypass ratio recited in the instant application by stating “In this regard, the highest numerical value of the bypass ratio described in the Specification is ‘at least 11’…However, a bypass ratio of 11 and a quotient r/n value of 0.26 as upper limits are not substantially greater than the values of at least 7 and at least 0.18 recited in claim 1, that is, the disclosed lower values of the range”.  The Examiner has not contended that the Appellant has a bypass ratio of 1000, but rather bypass ratios of 20, 30, or 40 which are all greater than 7, see Pages 3-8 on the Final Rejection mailed 09 September 2021.  The PTAB decision dated 29 October 2020 on Page 11 and 12 confirms that the Examiner has not used the broadest interpretation by stating 
“the Examiner finds that the Specification does not describe a bypass ratio of 20, 30, or 
Thus, the rejection is proper and should be sustained.

(D) On Pages 8-9, the Appellant alleges that the upper limit of bypass ratios is inherent because increases to the bypass ratio happen after several years as shown by NASA and Hemsworth.
Response: The Examiner respectfully disagrees.
Both NASA and Hemsworth, as referenced in OA dated 21 April 2021, are evidence that the upper limit of bypass ratios increases, so that there is no inherent upper limit.  By increasing the bypass ratio past the existing upper limit proves that there is no inherent upper limit because the bypass ratios exceed the existing upper limits. The mere fact that in the past it has taken several years for the bypass ratio of turbo fan engines to come to fruition has no bearing on whether there would be an inherent upper limit as alleged by Appellant.  
Thus, the rejection is proper and should be sustained.

(E) On Pages 9-13, the Appellant alleges that the engines of Grieb (US 5012638 as referenced in OA dated 21 April 2021), Wildner (US 5076052 as referenced in OA dated 21 April 2021),and Grieb (US 4909031 as referenced in OA dated 21 April 2021) are not turbofan engines, so that the art does not apply.
Response: The Examiner respectfully disagrees.
In each reference (Grieb (US 5012638 as referenced in OA dated 21 April 2021), Wildner (US 5076052 as referenced in OA dated 21 April 2021),and Grieb (US 4909031 as 
Thus, the rejection is proper and should be sustained.

(F) On Page 13, the Appellant alleges that the ENOVAL Technical Report Summary demonstrates that a bypass ratio of 20 is achievable and that one of ordinary skill in the art would achieve any bypass ratiowithout undue experimentation.  
Response: The Examiner respectfully disagrees.
In response to the argument regarding the ENOVAL Technical Report Summary, the finalization date of the ENOVAL Technical Report Summary is after the effective filing date of the instant application, so that it is not applicable.  Also, the instant application is not directed to the ultra-high bypass ratio engines of the ENOVAL Technical Report Summary.  Furthermore, the ENOVAL Technical Report Summary itself teaches that there is no inherent upper limit to bypass ratios.  See Argument (A) above. 
In response to the argument that one of ordinary skill in the art would achieve any bypass ratio,  Page 8 and 9 of the PTAB decision dated 29 October 2020 states 
“Hence, Appellant does not show persuasively that one of ordinary skill in the art would be able to make and use a turbofan aircraft engine in which both the bypass ratio and the 
Thus, the rejection is proper and should be sustained.

(G) On Page 14, the Appellant alleges that the ENOVAL Technical Report Summary and the amendment bounding the quotient r/n demonstrate that the written description and enablement rejections are unwarranted.
Response: The Examiner respectfully disagrees.
In response to the argument regarding the ENOVAL Technical Report Summary, the finalization date of the ENOVAL Technical Report Summary is after the effective filing date of the instant application, so that it is not applicable.  Also, the instant application is not directed to the ultra-high bypass ratio engines of the ENOVAL Technical Report Summary.  Furthermore, the ENOVAL Technical Report Summary itself teaches that there is no inherent upper limit to bypass ratios.  See Argument (A) and (F) above.   
In response to the amendment bounding the quotient r/n, the PTAB decision dated 29 October 2020 on Pages 8 and 9 states “However, because claim 13 also incorporates a bypass ratio of at least 7 from claim 1, Appellant’s contention that the rejection of claim 13 lacks merit is unpersuasive…Thus, we sustain the rejection of claims 1-20 under the enablement requirement of 35 U.S.C. § 112(a)” and on Page 13 states “However, because claim 13 also incorporates a bypass ratio of at least 7 from claim 1, Appellant’s contention that the rejection of claim 13 lacks 
Thus, the rejection is proper and should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWIN KANG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        Conferees:
TODD MANAHAN

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        

LOGAN KRAFT
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.